—Judgment, Supreme Court, New York County (Jay Gold, J.), rendered July 18, 1995, convicting defendant, after a jury trial, of robbery in the second degree and grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years and 2 to 4 years, respectively, unanimously affirmed.
The jury verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations. There was ample evidence that defendant robbed the complainant and that defendant’s claimed intoxication did not prevent him from forming the requisite intent.
Defendant was not deprived of his right to present a defense when the court denied his request for a continuance to produce additional witnesses, since defendant has not established that these witnesses would have provided material, noncumulative testimony or that they would have had any effect on the outcome of the trial (see, People v O’Neal, 172 AD2d 217, lv denied 79 NY2d 830).
Defendant’s Rosario claim is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would reject it. Concur — Rosenberger, J. P., Nardelli, Lerner, Saxe and Friedman, JJ.